Citation Nr: 1303055	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  09-32 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for leukemia, to include as due to herbicide exposure.

2.  Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel

INTRODUCTION

The Veteran had active military service from January 1966 to January 1968.  He died in 2008.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia that denied entitlement to service connection for leukemia and denied entitlement to service connection for cause of death.

On her August 2009 substantive appeal, the appellant indicated that she desired a Travel Board hearing before a member of the Board.  However, in September 2011, she withdrew her request for a hearing.

A review of the record indicates that at the time of his death, the Veteran had a claim of service connection for leukemia pending.  That appeal is dismissed below.  See Zevalkink v. Brown, 102 Fed. 3d 1236, 1243-44   (Fed. Cir. 1996) (holding that as a matter of law, appellants' claims do not survive their deaths). 

After the Veteran's death, the appellant filed an application for Dependency and Indemnity Compensation (DIC), which included the issue of entitlement to accrued benefits.  Because the claim of service connection for leukemia for purposes of accrued benefits has not been adjudicated by the RO, however, the Board does not have jurisdiction over it and it must be referred to the RO for initial consideration.  Moreover, the appellant filed a claim for burial benefits in February 2010 that appears to be pending before the RO.  That issue is also referred to the RO for appropriate action.  

Additionally, as set forth in more detail in the Remand following the Order below, given the theory of causation advanced by the appellant in support of her application for DIC benefits, adjudication of the cause of death issue currently on appeal is potentially impacted by adjudication of the accrued benefits issue.  Because resolution of the cause of death issue is potentially dependent on the outcome of the accrued benefits issue, the two issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two or more issues are inextricably intertwined if one claim could have significant impact on the other).  


FINDING OF FACT

The Veteran died in mid-2008.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the issue of entitlement to service connection for leukemia at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted, the Veteran died during the pendency of the claim for entitlement to service connection for leukemia.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2012). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claims to completion.


ORDER

The appeal of entitlement to service connection for leukemia is dismissed.


REMAND

The appellant seeks DIC based on service connection for the cause of the Veteran's death.  She contends that the disability which contributed to the Veteran's death, acute myeloid leukemia (AML), was causally related to his exposure to herbicides in Vietnam. 

As set forth above, at the time of his death, the Veteran had a pending claim of service connection for leukemia.  The RO has not yet adjudicated this claim for purposes of accrued benefits.  Given the theory of causation advanced, resolution of the cause of death issue is potentially dependent on the outcome of the accrued benefits issue.  As the two issues are inextricably intertwined, the appellant's claim of service connection for the cause of the Veteran's death must be held in abeyance, pending adjudication of the accrued benefits issue.  Harris, 1 Vet. App. at 183. 

The Board further finds that in the event the RO is unable to grant the appellant's claim of service connection for leukemia for purposes of accrued benefits, additional evidentiary development should be conducted with respect to her claim of service connection for the cause of the Veteran's death. 

In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2012).

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2012).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2012).

Additionally, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a) (6) (iii) (2012).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a) (6) (iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2012).
These enumerated diseases which are deemed to be associated with herbicide exposure are: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes; Hodgkin's disease; ischemic heart disease; chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and certain soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  Id.  

The Secretary of VA has determined that a positive association does not exist between other nonspecified diseases and herbicide exposure.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540 (June 8, 2010); 75 Fed. Reg. 81,322 (Dec. 27, 2010).

The Veteran was diagnosed as having AML in June 2007, over 30 years after his separation from active service.  

The service department has verified that the Veteran served in the Republic of Vietnam from June 1966 to July 1967.  He is therefore legally presumed to have been exposed during such service to an herbicide agent such as Agent Orange, absent affirmative evidence to the contrary.  38 C.F.R. § 3.307(a) (6) (iii) (2012).  As set forth above, however, AML is not among the enumerated diseases which are deemed to be associated with herbicide exposure for purposes of presumptive service connection.  See 38 C.F.R. § 3.309(e) (2012). 

Although the presumptive regulations do not avail the appellant, she may establish service connection based on exposure to Agent Orange, or other environmental hazard, with proof of actual direct causation between an established exposure and a post-service disease.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

The record contains a January 2010 letter from a private physician who treated the Veteran during his lifetime. The physician indicated that "based on these cytogenetic findings, as well as [the Veteran's] delayed count recovery after receiving treatment, I feel that this was consistent with [the Veteran] having a prior myelodysplastic syndrome before he developed the acute myelogenous leukemia... therefore, if myelodysplastic syndrome is on the V.A.'s list of disorders that have developed as a result of Agent Orange exposure, then his family should be considered for compensation.  As we both know, [the Veteran] did unfortunately succumb to complications f his acute myelogenous leukemia..."

Also of record is a December 2010 opinion from a VA physician that stated "it is my medical opinion that there is no medical evidence that this Veteran had a chronic B-cell leukemia.  It should be recognized by the Rating Board that acute myelogenous leukemia is not lymphocyte B leukemia."

The Board finds that these opinions, specifically the January 2010 private physician opinion, trigger VA's duty to obtain a medical opinion in connection with the claim.  38 U.S.C.A. § 5103A (a) (2) (West 2002); Wood v. Peake, 520 F.3d 1345   (Fed. Cir. 2008) (holding that in the context of a DIC claim, VA has an obligation to assist a claimant in obtaining evidence necessary to substantiate a claim, including a medical opinion, unless there is no reasonable possibility that such assistance would aid in substantiating the claim); see also DeLaRosa v. Peake, 515 F.3d 1319   (Fed. Cir. 2008). 

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC for the following action:

1.  The RO/AMC should adjudicate the claim of service connection for leukemia for purposes of accrued benefits.  If the benefit sought is granted, the RO should proceed with appropriate action on the appellant's claim for DIC based on service connection for the cause of the Veteran's death.  If the claim of service connection for leukemia for purposes of accrued benefits is denied, the appellant and her representative should be notified in accordance with applicable law and given the appropriate opportunity to appeal. 

2.  If the appellant's claim of service connection for leukemia for purposes of accrued benefits is denied, the RO/AMC should also proceed with appropriate development with respect to her claim of service connection for the cause of the Veteran's death.  This action should include forwarding the Veteran's claims folder to an appropriate medical professional for the purpose of obtaining an opinion addressing the cause of the Veteran's death.  After reviewing the claims folder in its entirety, the medical professional should be asked to provide an opinion as whether the Veteran's death was causally related to his active service or any incident therein, including presumed exposure to Agent Orange in Vietnam.  A complete explanation for all opinions must be provided.

3.  After conducting any additional development deemed necessary, the RO/AMC must readjudicate the claim, considering all the evidence of record.  If any benefit sought remains denied, the appellant and her representative should be provided a supplemental statement of the case and an appropriate period of time for response.  Thereafter, if indicated, the case should be returned to the Board for further action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


